Citation Nr: 0626031	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had service in the Air Force National Guard 
including verified periods of active duty for training 
(ACDUTRA) from  April 1967 to August 1967 and from July 1969 
to December 1969.  He also had additional periods of active 
duty from March 1970 to June 1970 and from February 1985 to 
September 1985, as well as other periods of ACDUTRA and 
inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that in the March 2005 Board remand, the 
issue of service connection for post-traumatic stress 
disorder (PTSD) was referred to the RO for adjudication.  
While PTSD and a dysthymic disorder are evaluated for 
compensation purposes similarly under 38 C.F.R. § 4.130, in 
any event, no action has been taken with regards to this 
issue.  The Board again refers the issue to the RO for 
adjudication.  


FINDING OF FACT

The veteran does not have occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an increased rating for dysthymic disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9433 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected dysthymic disorder, currently 
evaluated as 10 percent disabling under DC 9433, dysthymic 
disorder.  38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2005).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2005).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2005).  

Under DC 9433, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 70 indicates that the veteran has some 
mild symptoms such as depressed mood or mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, but generally functions well and has some 
meaningful interpersonal relationships.  

The veteran underwent a VA mental disorders examination in 
October 2005.  The examiner noted that the veteran did not 
have a current prescription for antidepressant medication.  
He had prescriptions for antidepressants until approximately 
January 2004, at which point he was noted to be stable 
without the medications.  The veteran reported owning an 
antique mall, at which he has worked for the last 10 years.  

At the examination, the veteran rated his mood as depressed 
and exhibited symptoms of chronic low-level depression.  He  
reported decreased energy, difficulty concentration, memory 
disturbance, and occasional crying spells as reactions to 
themes of loss.  He denied suicidal ideation and described 
his self-esteem as "pretty good."  He stated that his 
depression symptoms were present on a daily basis.  The 
examiner noted that the veteran had mild, chronic depression 
and had not experienced a full remission from its symptoms.  

The veteran reported having friends with whom he enjoyed 
visiting and did not report any social impairment related to 
his depression.  He also did not report missing work as a 
result of his symptoms.  

Upon examination, the veteran was casually groomed with no 
deficits in his personal hygiene.  He was cooperative 
throughout the interview.  His thinking was logical and goal-
directed.  He expressed himself clearly; he spoke slowly, 
with low volume and without animation.  He showed some 
concentration impairment.  He was capable of performing 
calculations, but could not perform serial subtractions 
because he would occasionally lose track of the number to be 
subtracted.  He showed no impulsive behavior and his judgment 
was good.  He denied hallucinations and did not verbalize any 
delusional beliefs or paranoia.  He did not display 
inappropriate behavior.  His remote memory was intact, but 
his recent memory was impaired.  He could not recall any of 
three objects after a brief delay.  His mood was depressed 
and his affect was somewhat restricted in range and 
intensity.  There was no evidence of anxiety and he did not 
report symptoms suggestive of an anxiety disorder.  

The examiner administered the Beck Depression Inventory.  The 
veteran scored 16, which indicated mild-moderate depressive 
symptoms.  The examiner concluded that the veteran had 
chronic, low-level depression consistent with his diagnosis 
of dysthymic disorder.  He had difficulties with 
concentration, poor memory and reduced energy.  The veteran's 
GAF score was 70.  Overall, the Board must find that this 
report provides evidence against the veteran's claim for an 
increase. 

The veteran does not seek VA mental health treatment often.  
He was seen in September 2004 at a VA Medical Center (VAMC) 
Mental Health Clinic.  He reported that he felt best when 
busy.  He described his mood as "okay" since the previous 
year.  He felt more depressed in the late spring and early 
summer.  He slept from 5 to 8 hours a night and tried to 
exercise regularly.  He expressed regret about not achieving 
some of his life goals.  

Upon examination, his behavior was appropriate.  He had a 
slow rate of speech.  His mood was euthymic and his affect 
was congruent with his mood.  His thought process were 
logical, coherent, organized, and relevant.  Hs insight and 
judgment were positive.  The examiner concluded that the 
veteran was stable, and that his depression was under control 
without medication.  According to the examiner, some of the 
feelings he reported seemed to be part of his personality and 
not a condition.  The veteran was deemed to be well enough to 
be seen as needed, rather than by appointment.  

He was seen in June 2003 at the VAMC Mental Health Clinic.  
He reported feeling more depressed than he did when he was 
younger, but that he didn't have negative thoughts.  His mood 
was mildly depressed, his insight was present, and his memory 
was intact.  He denied suicidal or homicidal ideation.    He 
was diagnosed with dysthymia.  

In January 2002, he underwent a compensation and pension 
examination for his dysthymic disorder.  He reported managing 
an antique mall that he leased to an antique dealer since he 
could no longer work as an airline pilot.  He worked three to 
four days per week at the antique mall.  He stated he did not 
have a regular job.  The veteran slept poorly and had low 
energy. 

Upon examination, the veteran's speech was coherent and 
relevant, with normal rate and tone.  His thinking was goal-
directed.  His speech became slightly circumstantial when 
discussing his problems with the military.  His affect was 
sad and his mood was mildly depressed.  He denied 
hallucinations.  No memory impairment was noted.  The veteran 
was diagnosed with dysthymic disorder and assigned a GAF 
score of 70.  

The Board finds that the examinations and facts cited above 
are entitled to great probative weight and that they provide 
evidence against the claim.  The veteran does not meet the 
criteria for a 30 percent evaluation.  

There is no evidence that the veteran is socially impaired.  
In fact, the October 2005 examination indicated no social 
impairment.  The veteran has been self employed for ten years 
as the manager of an antiques mall.  In January 2002, the 
veteran reported not having a regular job, and working three 
to four days a week.  However, the examiner did not conclude 
that his occupational difficulties were due to his dysthymic 
disorder.  There is no evidence of panic attacks and the 
October 2005 examination specifically denied paranoia.  There 
is no evidence that the veteran was intermittently unable to 
perform occupational tasks.  

There is evidence that the veteran suffered chronic sleep 
impairment and he currently has a diagnosis of sleep apnea, 
to which his sleep problems are attributed.   The veteran 
exhibited mild memory loss at his October 205 examination 
when he could not perform serial subtractions.  However, 
there is no evidence that he could not remember names, 
directions, or recent events.  

The Board also notes that the veteran has several diagnoses 
of post-traumatic stress disorder (PTSD) related to trauma 
suffered prior to military service.  This disorder is not 
currently service connected and the issue is not currently 
before the Board.  Clearly, the veteran can not and does not 
receive VA compensation for PTSD associated with the trauma 
suffered prior to his military service.  The fact that pre-
service PTSD has been indicated only provides more evidence 
against the claim that his service connected disorder has 
become worse.  In any event, it is difficult to  completely 
separate the veteran's service connected dysthymic disorder 
symptoms from his pre-service PTSD symptoms.  The Board 
emphasizes that since these symptoms are relevant to both 
conditions, they have been considered by the Board.  

Even with the full spectrum of dysthymic disorder and PTSD 
symptoms considered, together, they do not cumulatively meet 
the criteria for a 30 percent evaluation.  As a result, even 
if service connection were granted for PTSD, the symptoms 
evaluated for rating purposes would remain the same and an 
evaluation in excess of 10 percent would not be warranted.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's dysthymic disorder does 
not more closely approximate a 30 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  The appeal is denied.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for dysthymic disorder.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2001, November 2003, April 2005, and June 2006, 
as well as information provided in the December 2002 
statement of the case (SOC), and February 2004 and April 2006 
supplemental statements of the case (SSOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the December 2002 SOC and February 2004 and April 
2006 SSOCs include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the May 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2001 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the April 2005 VCAA letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
other VCAA letters is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  Further, 
the Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  
The Board is also satisfied as to compliance with its 
instructions from the March 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

An initial disability evaluation greater than 10 percent for 
dysthymic disorder is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


